Citation Nr: 0920266	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-18 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar above 
the right eyebrow.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a skull fracture with chronic headaches. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to May 1979 
and on active duty for training which included a period in 
June 1985, during which time he sustained a head injury, 
resulting in the disabilities at issue.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks increased evaluations for his service-
connected scar above the right eyebrow and for residuals of a 
skull fracture with chronic headaches.  The Veteran maintains 
that both of these service-connected disorders have increased 
in severity since last evaluated in 2004.  

A review of the file reflects that the Veteran's service 
connected disabilities (the scar and skull fracture 
residuals) were last evaluated by VA in October 2004, nearly 
5 years ago.  The Veteran's representative maintains that the 
2004 examination reports are too old to determine the current 
severity of his service connected conditions.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  However, 
it has now been several years since the Veteran was last 
evaluated and a matter critical to the adjudication of his 
increased rating claims is identifying the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994), 
(where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability).  In this case, the Board believes that 
supplemental information is required prior to the 
adjudication of the claims on appeal.  

The Veteran's scar above the right eyebrow is currently 
assigned a non-compensable evaluation under Diagnostic Code 
(DC) 7800, used for the evaluation of disfigurement of the 
head, face, or neck.  Under that code, a 10 percent 
evaluation is warranted if there is one characteristic of 
disfigurement; a 30 percent evaluation is assigned if there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  38 
C.F.R. § 4.118, DC 7800.

Note (1) accompanying 38 C.F.R. § 4.118, DC 7800 explains 
that the eight characteristics of disfigurement, for purposes 
of evaluation under 38 C.F.R. § 4.118, are the following:

(1) Scar five or more inches (13 or more centimeters (cm.)) 
in length; (2) Scar at least one-quarter inch (0.6 cm.) wide 
at its widest part; (3) Surface contour of the scar is 
elevated or depressed on palpation; (4) Scar is adherent to 
underlying tissue; (5) Skin is hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) Skin 
texture is abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 sq. cm.); (7) 
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) Skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).  Note 
(3): Take into consideration unretouched color photographs 
when evaluating under these criteria.

Unstable superficial scars are rated under DC 7803.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of the skin over the scar.  Superficial 
scars that are painful on examination are rated at 10 percent 
under DC 7804.  DC 7805 provides that other scars are rated 
on limitation of function of the affected part.  A deep scar 
is one associated with underlying soft tissue damage, and a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DCs 7803-7805.

When examined in 2004, the VA examiner observed that although 
the scar appeared to be superficial, bony irregularities on 
the superior orbit were felt on palpation.  The Veteran 
complained of decreased sensation on the right side of the 
face; numbness in the area of the right forehead scar was 
reported by the examiner.  The examiner indicated that color 
photographs of the scar had been obtained; however, no 
photographs are on file.  Essentially, the 2004 examination 
findings indicated that there may be some pathology 
associated with the forehead scar.  In order to adequately 
rate the Veteran's scar, an updated VA examination is needed 
in order to make an informed decision regarding the Veteran's 
current level of impairment.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  As such the Board believes that a 
current examination is warranted in order to clearly identify 
the manifestations and symptomatology associated with the 
scar and to obtain color photographs of the affected area for 
consideration pursuant to 38 C.F.R. § 4.118.  

As it currently stands, the Veteran's service connected 
residuals of a skull fracture with chronic headaches are 
evaluated under 38 C.F.R. §4.130, Diagnostic Codes (DC) 8045-
9304.  Under DC 8045-9304, VA assigns a 10 percent rating for 
purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2008).

The Veteran's representative has pointed out that the 2004 VA 
examination report contained no discussion of whether the 
Veteran suffers from dementia, and noted that the examination 
report indicated that the Veteran had manifestations which 
included slurred speech and memory loss, which are sometimes 
associated with dementia.  In light of the Veteran's 
contentions that the residuals of his skull fracture may have 
worsened since last evaluated in 2004 and given the myriad of 
symptoms which have been associated with his head 
trauma/skull fracture, VA is required to afford the Veteran a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his of any and all residuals of the 
Veteran's in-service head trauma.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  

In addition, the Veteran's representative has requested that 
the provisions of 38 C.F.R. § 3.321(b) pertaining to 
extraschedular evaluations be considered in conjunction with 
the increased rating claim for residuals of a skull fracture.  
Consideration of different, but potentially applicable rating 
criteria, including Diagnostic Code 8100, has also been 
requested.  

As was pointed out by the Veteran's representative, the 
regulations for the evaluation of brain disease due to trauma 
or traumatic brain injuries (TBI) were revised effective 
October 23, 2008.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  
In April 2009, the Veteran's representative specifically 
requested that the case be remanded for a VA examination and 
evaluation consistent with the revised rating criteria 
addressing traumatic brain injuries, and for the subsequent 
application of the revised criteria upon readjudication of 
the claim.  

The revisions to Diagnostic Code 8045 are applicable for 
claims received by VA on or after October 23, 2008.  73 Fed. 
Reg. 54693 (Sept. 23, 2008).  Under the revised criteria 
associated with DC 8045 used to evaluate traumatic brain 
injuries (TBI), there are three main areas of dysfunction 
that may result from TBI and have profound effects on 
functioning: cognitive (which is common in varying degrees 
after TBI), emotional/behavioral, and physical.  Each of 
these areas of dysfunction may require evaluation under the 
new criteria.

Note (5) which accompanies the revised criteria discussed 
under DC 8045 provides that a veteran whose residuals of TBI 
are rated under a version of § 4.124a, diagnostic code 8045, 
in effect before October 23, 2008 (as is the case here) may 
request review under diagnostic code 8045, irrespective of 
whether his or her disability has worsened since the last 
review.  VA will review that veteran's disability rating to 
determine whether the veteran may be entitled to a higher 
disability rating under diagnostic code 8045.  A request for 
review pursuant to this note will be treated as a claim for 
an increased rating for purposes of determining the effective 
date of an increased rating awarded as a result of such 
review; however, in no case will the award be effective 
before October 23, 2008.  For the purposes of determining the 
effective date of an increased rating awarded as a result of 
such review, VA will apply 38 CFR 3.114, if applicable.  38 
C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 
2008).  

The aforementioned information was provided to the Veteran 
and his representative in correspondence from VA dated in 
March 2009 and a subsequent for request for an examination 
and adjudication of the claim pursuant to the new criteria 
was made by them in April 2009.  Review of the record reveals 
that the Veteran has not been afforded a VA examination to 
evaluate the extent of his traumatic brain injury under the 
new criteria which includes an assessment of the three main 
areas of dysfunction (cognitive, emotional/behavioral, and 
physical), as appropriate.  A remand for a Traumatic Brain 
Injury examination is thus warranted.  38 C.F.R. § 3.326.  

The Board also observes that since notice that complies with 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), has not been 
provided, such notice should be sent to the Veteran.  In 
addition, since the claims folder is being returned to the 
RO, it should be updated to include any VA treatment records 
compiled from April 2006, forward.  See 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The Veteran is hereby notified that it is his responsibility 
to report for any examination scheduled, and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008).

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the Veteran that to 
substantiate his claims, he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his scar over the 
right eyebrow and his skull fracture 
residuals and the effect that worsening 
has on his employment and daily life.  
Examples of the types of medical and lay 
evidence that the Veteran may submit 
should also be included.

The letter should indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
increased disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  It should 
also provide specific notice with respect 
to the requirements for a higher rating 
under 38 C.F.R. § 4.118, DCs 7800 and 
7803 to 7805, and under 38 C.F.R. 
§ 4.124a, DC 8045 (former and revised) 
and 38 C.F.R. § 4.130, DC 9304.

2.  Associate with the claims folder any 
VA medical treatment records pertaining 
to the Veteran dating from April 2006, 
forward.  If no such records exist, that 
fact should be noted in the claims 
folder.  Also attempt to obtain any other 
evidence identified as relevant by the 
Veteran during the course of this remand 
provided that any necessary authorization 
forms are completed.

3.  Arrange for the Veteran to be 
scheduled for a VA examination to assess 
the current severity of his service-
connected scar above the right eyebrow.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination and the examination 
report must state whether such review was 
accomplished.  The examiner should 
specifically note the following:

(a) whether any scar is tender, 
superficial, unstable, poorly nourished, 
is productive of repeated ulceration or 
is painful on objective demonstration and 
whether it results in any limitation of 
function of the affected area (a 
superficial scar is one not associated 
with underlying soft tissue damage, and 
an unstable scar is one where, for any 
reason, there is frequent loss of 
covering of skin over the scar).  Any 
visible or palpable tissue loss should be 
reported, as should the absence of such.

(b) the size (width and length) of each 
scar, and each disfiguring characteristic 
of the scarring should be specifically 
noted, considering that there are eight 
disfiguring characteristics, including 
scars of a certain size, changes in 
contour of the skin, adherence to 
underlying tissue, certain pigment 
changes, changes in skin texture, absence 
of underlying tissue of a certain 
dimension, and indurated and inflexible 
skin of a certain dimension.

Photographs of all of the affected areas 
should be taken and associated with the 
examination report.

4.  The Veteran should be scheduled for 
an appropriate VA examination, by a 
physician with training in matters 
involving head injuries/TBI, for an 
opinion as to the current nature and 
severity of his service-connected 
residuals of a skull fracture with 
chronic headaches.  The examiner should, 
to the extent possible, elicit a complete 
history from the appellant, and 
specifically identify (a) all subjective 
manifestations directly attributable to 
the closed head injury - such as 
headaches, dizziness and insomnia; (b) 
whether the appellant suffers from multi-
infarct dementia due to his head injury 
and if so identify the manifestations and 
severity of occupational and social 
impairment associated with that disorder; 
(c) identify any purely neurological 
symptoms attributable to the service-
connected disability - such as seizures 
or any facial paralysis, and (d) provide 
an opinion regarding the impact of 
residuals of the head injury/skull 
fracture on the appellant's ability to 
work.  

The examiner should also provide specific 
opinions addressing, since October 23, 
2008, the degree to which the service-
connected disability is manifest by 
facets of cognitive impairment including 
to memory, attention, concentration, 
executive functions; judgment; social 
interaction; orientation; motor activity; 
visual spatial orientation; subjective 
symptoms; neurobehavioral effects; 
communication; and consciousness.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim(s).

7.  Following completion of the above, 
the claims should be readjudicated.  With 
respect to the adjudication of the 
increased rating claim for residuals of a 
skull fracture, the RO is requested to 
apply the former and revised criteria of 
8045 (as appropriate with respect to the 
applicable effective dates) and to 
consider whether an increased evaluation 
might be warranted under any other 
diagnostic code, including 8100.  The RO 
is also requested to consider whether an 
extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b) for the 
Veteran's disabilities.  If any benefit 
sought is not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

